In a libel action, defendants appeal from an order of the Supreme Court, Nassau County, dated July 12, 1974, which denied their motion for summary judgment. Order reversed, on the law, with $20 costs and disbursements, and motion granted. The papers fail to show any evidentiary facts to overcome the qualified privilege inherent in the writing in issue. Latham, Shapiro, Benjamin and Munder, JJ., concur; Martuscello, Acting P. J., dissents and votes to affirm, with the following memorandum: Plaintiffs raised an issue, as to whether the writing complained of was malicious.